Exhibit 99.1 Contact: Mallorie Burak Southwall Technologies Inc. Phone:(650) 798-1200 For Immediate Release Southwall Announces Q3 2007 Results Palo Alto, California- 14 November, 2007 –Southwall Technologies Inc. (OTCBB:SWTX) announced third quarter 2007 revenue of $9.249 million compared to $9.597 million in the third quarter of 2006 a 3.63% decrease.The decrease was primarily due to a decline in revenue relating to the electronic display products partially offset by an increase in window film and automotive glass products. Third quarter 2007 net income was $250 thousand, earnings per fully diluted share was zero, compared to a net loss of $2.721 million or ($0.11) per fully diluted share for the third quarter of 2006.The increase was primarily due to $3.23 million lower operating expenses and $500 thousand in other income from a Technology Transfer and Service Agreement. Our cash and cash equivalents at the end of the third quarter were $4.775 million. Mr. Dennis Capovilla, President, said, “We are pleased to report our third consecutive quarter of profitability, which is a direct result of ourfocus on streamlining our infrastructure and directing our attention to core energy markets.” About Southwall Technologies Inc. Southwall Technologies Inc. is recognized worldwide as a leading innovator in the development and manufacture of high performance, energy-saving films and glass products that dramatically improve the energy efficiency of architectural and automotive glass. Southwall is an ISO 9001:2000-certified manufacturer with customers in over 25 countries around the world, including Audi, BMW, DaimlerChrysler, Mitsui Chemicals, Guardian, Peugeot-Citroen, Philips, Pilkington, Renault, Saint-Gobain Sekurit, and Volvo. This press release may contain forward-looking statements, including, without limitation, statements regarding the Company's expectations, beliefs, intentions, or strategies regarding the future.All forward-looking statements in this press release are based on information available to the Company on the date hereof, and the Company assumes no obligation to update any such forward-looking statements.These statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those presented.These risks include the possibility that the Company’s expected future results will be materially worse than estimated, that the Company may not continue to be profitable in future quarters or may not be able to achieve future long-term growth, that there will be a decline in one or more portions of our business in 2007 or thereafter, that the Company will not be successful in improving operations performance or controlling costs, that the Company will suffer a decline in manufacturing or financial effectiveness, that the Company’s new product development will not be successful, that there may be decreasing demand in markets in addition to the electronic display market, and that the Company will not be able to secure additional financing if required, as well as risks associated with its failure to meet potential covenant requirements under future credit facilities.Further risks are detailed in the Company's filings with the Securities and Exchange Commission, including those set forth in the Company's most recent Annual Report on Form 10-K for the year ended December 31, 2006, filed on April 02, 2007, and the Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2007, to be filed on November 14, 2007. # SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, 2007 2006 ASSETS Current assets: Cash and cash equivalents $ 4,775 $ 5,524 Restricted cash 657 209 Accounts receivable, net 5,764 3,608 Inventories, net 5,971 5,598 Other current assets 781 1,064 Total current assets 17,948 16,003 Property, plant and equipment, net 17,045 17,232 Restricted cash loans 1,196 1,111 Other assets 1,330 1,155 Total assets $ 37,519 $ 35,501 LIABILITIES, PREFERRED STOCK AND SHAREHOLDERS' EQUITY Current liabilities: Current portion of long term debt and capital leases $ 1,118 $ 1,059 Short term obligations 3,000 2,996 Accrued payable 1,411 955 Accrued compensation 863 859 Government grants advanced 234 - Other accrued liabilities 6,306 6,448 Total current liabilities 12,932 12,317 Term debt and capital leases 8,288 8,568 Government grants advanced - 220 Other long term liabilities 2,619 2,550 Total liabilities 23,839 23,655 Series A, convertible preferred stock 4,810 4,810 Stockholders' equity: Common stock 28 27 Capital in excess of par value 78,345 78,081 Accumulated other comprehensive income:Translation gain on subsidiary 4,321 3,696 Accumulated deficit (73,824 ) (74,768 ) Total stockholders' equity 8,870 7,036 Total liabilities, redeemable preferred stock and stockholders' equity $ 37,519 $ 35,501 SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three months ended Nine months ended September 30, September 30, September 30, September 30, 2007 2006 2007 2006 Net Revenues $ 9,249 $ 9,597 $ 29,005 $ 30,968 Cost of revenues 6,070 5,667 18,673 19,301 Gross profit 3,179 3,930 10,332 11,667 Operating expenses: Research & Development 934 1,659 3,173 5,376 Selling, general and administrative 2,122 4,674 6,932 9,761 Impairment charge (recoveries) for long-lived assets (17 ) (325 ) (25 ) (117 ) Restructuring charges - 263 - 974 Total operating expenses 3,039 6,271 10,080 15,994 Income (loss) from operations 140 (2,341 ) 252 (4,327 ) Interest expense, net (191 ) (169 ) (471 ) (550 ) Other income (expenses), net 513 (18 ) 1,561 161 Income (loss) before provision for income taxes 462 (2,528 ) 1,342 (4,716 ) Provision for income taxes 212 193 398 719 Net income (loss) 250 (2,721 ) 944 (5,435 ) Deemed dividend on redeemable preferred stock 122 123 366 367 Net income (loss) attributable to common stockholders $ 128 $ (2,844 ) $ 578 $ (5,802 ) Net income (loss) per share: Basic $ - $ (0.11 ) $ 0.02 $ (0.22 ) Diluted $ - $ (0.11 ) $ 0.02 $ (0.22 ) Shares used in computing net income (loss) per share : Basic 27,820 26,957 27,493 26,907 Diluted 28,867 26,957 28,313 26,907 SOUTHWALL TECHNOLOGIES INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Nine Months Ended September 30, September 30, 2007 2006 Cash flows from operating activities: Net income (loss) $ 944 $ (5,435 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Deferred income tax (56 ) 54 Impairment charge (recoveries) from long-lived assets (25 ) (117 ) Depreciation and amortization 2,087 1,836 Stock compensation 273 487 Change in assets and liabilities: Accounts receivable, net (2,129 ) 1,982 Inventories, net (373 ) 638 Other current and non current assets 161 (524 ) Accrued liabilities - deferred rent 0 (1,192 ) Accounts payable and accrued liabilities 10 2,123 Net cash provided by (used in) operating activities: 892 (148 ) Cash flows from investing activities: Restricted cash (417 ) 181 Proceeds from sale of property, plant and equipment 25 422 Expenditures for property, plant and equipment (635 ) (781 ) Net cash used in investing activities (1,027 ) (178 ) Cash flows from financing activities: Proceeds from exercise of stock options 357 32 Repayments of term debt (837 ) (1,133 ) Payments on line of credit (2,996 ) 0 Borrowings on line of credit 3,000 0 Investment credit in Germany (3 ) (219 ) Net cash used in financing activities (479 ) (1,320 ) Effect of foreign exchange rate changes on cash (135 ) 78 Net decrease in cash and cash equivalents (749 ) (1,568 ) Cash and cash equivalents, beginning of period 5,524 6,600 Cash and cash equivalents, end of period $ 4,775 $ 5,032 Supplemental cash flow disclosures: Interest paid $ 670 $ 725 Income taxes paid $ 398 $ 719 Supplemental schedule of non-cash investing and financing activities: Dividends accrued $ 366 $ 367 ###
